Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIMS 1, 5, 7-11, 15-17, 21, 24-26, 31-34 are ALLOWED.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a control system for controlling flow rate in a blood supply system wherein the monitoring arrangement is configured to determine outlet flow rates of the one or more further outlets from the outlet pump parameters of the corresponding pumps or by analyzing an operation status of the corresponding outlet pumps. The closest prior art Thomas (US 2005/0084416) fails to teach wherein the monitoring arrangement is configured to determine outlet flow rates of the one or more further outlets from the outlet pump parameters of the corresponding pumps or by analyzing an operation status of the corresponding outlet pumps. Thomas actually places the monitoring arrangement at the inlet of the pump and cannot measure the outflow rates dependent on the pumps since they are downstream. Demers (US 2009/0099498) fails to cure the deficiencies of Thomas and does not monitor venous line pressure. Ellingboe (US 2002/0085952) also fails to cure the deficiencies of Thomas and only teaches at most a pressure pump prior to the sensor in a main line but not in a venous line. Modification to the Thomas device would prevent the mixing ratio function of Thomas from functioning properly since the sensors cannot monitor the flow prior to the pump to allow adequate flow rate. For these reasons claims 1, 5, 7-11, 15-17, 21, 24-26, 31-34 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781